923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Bahram P. TABAR aka Ben Tabar, Appellant,v.William VON RAAB, Commissioner of Customs, et al.
No. 90-5031.
United States Court of Appeals, District of Columbia Circuit.
Nov. 13, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance, the opposition thereto and the reply, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum opinion filed January 3, 1990.  Appellant has failed to allege facts in his complaint which constitute duress.  The claims set forth in the complaint are barred by the Settlement Agreement reached by these same parties in Tabar v. Von Rabb, et al.    Civil Action 87-3081 (D.D.C. January 3, 1990).  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers' Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 F.2d 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.